Opinion hy
THREADGIDL, O.
Plaintiffs in error have filed motion to dismiss the appeal in the above cause on the) ground that Leonard D. Ingram, the minor, has reached his majority since the appeal was lodged in this court, and since the question involved was the right of the guardian appointed in Washington, D. G., to remove moneys of the minor from the jurisdiction of the court and the custody of his guardians in this stat^, and this question being settled by the majority of the minor the same is moot in this! court.
We think this is correct, the motion should be sustained and the appeal should be dismissed, at the cost of the plaintiffs in error.
By the Court: It is so ordered.